                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                       No. 17-201

LILBEAR GEORGE                                                             SECTION I

                                ORDER & REASONS

      Before the Court is defendant Lilbear George’s (“George”) motion 1 to strike the

government’s notice of special findings and notice of intent to seek the death penalty.

The motion is substantively identical to the motion 2 previously filed by defendant

Curtis Johnson, Jr. (“Johnson”) on the same issues, which this Court denied. 3

Accordingly, the Court denies George’s motion for the same reasons expressed in its

order 4 denying Johnson’s motion. 5




1 R. Doc. No. 843.
2 R. Doc. No. 165; see R. Doc. No. 843, at 1 n.1 (noting that the motion is substantively
identical to the motion filed by Johnson, R. Doc. No. 165).
3 See R. Doc. No. 195.
4 Id.
5 The government filed a second superseding indictment on February 7, 2019, after

the Court denied Johnson’s motion. See R. Doc. No. 237. George refers to the second
superseding indictment in his motion, but cites to the superseding indictment, R. Doc.
No. 23. See, e.g., R. Doc. No. 843-1, at 2. Johnson made the same error in his motion.
See R. Doc. No. 195, at 1 n.2. The special findings as to Johnson and George are
identical, and no changes were made in the special findings with respect to either
defendant in the second superseding indictment. See R. Doc. No. 237, at 7–8; R. Doc.
No. 23, at 7–9. Accordingly, the analysis and conclusion in the order and reasons
denying Johnson’s motion applies with equal force to George’s request to strike the
notice of special findings.
      Although the second amended notice of intent 6 with respect to George includes

three nonstatutory aggravating factors that are not present in Johnson’s notice of

intent, 7 these additional factors do not change the Court’s analysis or conclusion. As

Johnson argued in his motion, George asserts that the allegations in the notice of

intent are “simply boilerplate conclusions” that violate his right to due process. 8

Without additional information indicating how he qualifies for the factors set forth in

the notice of intent, George argues that he cannot prepare a defense against them. 9

He requests that the Court strike the notice of intent or, alternatively, order the

government to amend it and provide more specific allegations. 10




6 George cites the original notice of intent in his motion, R. Doc. No. 147, rather than
the second amended notice, R. Doc. No. 409. See, e.g., R. Doc. No. 843-1, at 3, 8. The
government filed its notice of intent to seek the death penalty with respect to George
on August 31, 2018. R. Doc. No. 147. The government amended its notice on June 19,
2019, and again on July 1, 2019. R. Doc. Nos. 393, 409. The Court has reviewed both
the original and second amended notices, and it finds that no changes were made in
the second amended notice that would affect George’s arguments in the instant
motion.
7 Compare R. Doc. No. 409, at 3, with R. Doc. No. 148, at 2–3. These nonstatutory

aggravating factors are lack of remorse, evidenced by George’s statements that if
arrested for the offense alleged in Count 3, he would tell police that he stole the
vehicle but gave it to someone else, and his statement that he should have killed
someone and then planted his gun on the deceased to divert attention away from
himself; participation in an armed robbery of an Intertrust armored car at the Capital
One Bank, 1100 S. Carrollton Avenue, New Orleans, Louisiana, on December 13,
2007; and possession of a firearm in furtherance of drug trafficking, specifically, a
conspiracy to possess with the intent to distribute heroin that took place in New
Orleans, Louisiana on February 8, 2016. R. Doc. No. 409, at 3.
8 R. Doc. No. 843-1, at 8–9.
9 Id. at 8.
10 Id. at 10.


                                           2
      George does not dispute that the notice of intent meets the Federal Death

Penalty Act’s (“FDPA”) notice requirements. 11 See 18 U.S.C. § 3593(a). George does

argue, however, that the notice of intent fails to meet the relevant constitutional

requirements. 12 Courts are conflicted as to what due process exactly entails in this

context. 13 As more fully explained in this Court’s order and reasons denying

Johnson’s motion, the U.S. Court of Appeals for the Fourth, Eighth, and Eleventh

Circuits, as well as numerous district courts, have concluded that the FDPA and

Constitution only require that defendants receive adequate notice of the aggravating

factors—not notice of the specific evidence that the government intends to use to

support such factors. 14

      Indeed, “[i]t has always been the [United States Supreme] Court’s view that

the notice component of due process refers to the charge rather than the evidentiary

support for the charge.” United States v. Agur, 427 U.S. 97, 112 n.20 (1976). Although

Agur analyzed the constitutional contours of notice in the context of mandatory

discovery disclosures, the principle applies here with equal force. The notice of intent

provides George with notice of those statutory intent and aggravating factors it

intends to prove at the sentencing hearing in connection with its death penalty

request. With respect to the three nonstatutory aggravating factors unique to

George’s notice of intent, the government provides specific information as to where




11 See R. Doc. No. 195, at 17–18.
12 R. Doc. No. 843-1, at 8–9.
13 See R. Doc. No. 195, at 18–20.
14 See id. at 18–19.


                                           3
and when the alleged criminal conduct—armed robbery and drug trafficking with a

firearm—occurred, as well as the alleged statements that support a finding that

George lacks remorse. 15

         George cites no case in which a court has stricken a notice of intent as

constitutionally inadequate because it lacked specific factual allegations, and the

Court declines to do so here. Similarly, because the Court concludes that the notice

of intent passes constitutional muster, it also declines to order the government to

provide George with the information he requests.

         Accordingly,

         IT IS ORDERED that George’s motion to strike the government’s notice of

special findings and notice of intent to seek the death penalty is DENIED.

         IT IS FURTHER ORDERED that George’s request for alternative relief is

DENIED.



         New Orleans, Louisiana, April 9, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




15   R. Doc. No. 409, at 3.

                                           4
